Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
This office action is responsive to the Amendment and Remarks filed 11 December 2020, wherein claim 6 was canceled and claim 9 newly added. Claims 1-5 and 7-9 are pending, with claims 1-5, 7, and 9 presently under consideration in this application, as claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Response to Amendment
The rejection of claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
Applicants have amended the base independent claim to recite 
    PNG
    media_image1.png
    361
    867
    media_image1.png
    Greyscale
, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, and such that the rejection of claims under 35 U.S.C. 102(a)(1) over Gotoh et al. (‘744), as set forth in the previous office action on the merits, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected as being vague and indefinite when it recites “the liquid crystal material comprises a compound comprising cyan biphenyl group”; the scope of the protection sought is not clear in view of the amendment to claim 1, since the formulae added therein: 
    PNG
    media_image2.png
    62
    231
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    75
    307
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    74
    311
    media_image4.png
    Greyscale
, are each “a compound comprising cyan biphenyl 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jubb et al. (U.S. Patent No. 5,356,557). 
Jubb et al. discloses first and second electrodes having disposed there between a liquid crystal layer comprising a polymer-dispersed liquid crystal material and a cross-linking agent (column 24, line 62+), characterized in that the liquid crystal material comprises a compound containing a cyano biphenyl group, as illustrated by 
    PNG
    media_image5.png
    96
    370
    media_image5.png
    Greyscale
 (column 26, line 65) when V = single bond, which may be dispersed in a urethane acrylate monomer (column 18, line 18+). While Jubb et al. does not expressly illustrate a liquid crystal layer having a transition temperature as in the present claim 2, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). While Jubb et al. does not expressly illustrate a liquid crystal layer with the ratio of part by weight as in the present claim 7, as for the percentages of the various compounds employed, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize a liquid crystal layer characterized by comprising a polymer-dispersed liquid crystal material and a cross-linking agent, as taught in Jubb et al., sandwiched between two electrodes, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Response to Arguments
Applicant's arguments filed 11 December 2020, with respect to the rejection of claims under 35 U.S.C. 103 over Jubb et al. (‘557), as set forth in the previous office action on the merits, have been fully considered but they are not persuasive. In response to applicants’ remarks regarding a lack thereof Jubb et al. a specific teaching of the reactive index, as required by the present claim 9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722